190 S.W.3d 565 (2006)
Leota GUILFORD, Respondent,
v.
AMERICAN FAMILY MUTUAL INSURANCE COMPANY, Appellant.
No. ED 86578.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
Lawrence F. Harstein, St. Louis, MO, for Appellant.
Rex V. Gump, Moberly, MO, for Respondent.
Before GLENN A. NORTON, C.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
American Family Mutual Insurance Company (hereinafter, "American Family") appeals from the trial court's judgment, finding it to be responsible for additional liability coverage. American Family raises three points on appeal, claiming the trial court erred in: failing to make required factual findings, reforming the contract without clear, cogent, and convincing evidence, and admitting the testimony of an expert witness.
We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).